                     Case 4:10-cr-00070-BMM Document 35 Filed 09/08/20 Page 1 of 3
                                      UNITED STATES DISTRICT COURT
                                                     DISTRICT OF MONTANA
                                                     GREAT FALLS DIVISION

 UNITED STATES OF AMERICA                                                           AMENDED
                                                                              JUDGMENT IN A CRIMINAL CASE
                                                                              (For Revocation of Probation or Supervised Release)

 v.
                                                                              Case Numbers: CR 10-70-GF-BMM-01;
 THOMPSON DENSMORE ST. PIERRE                                                               CR 11-57-GF-BMM-01;
                                                                                            CR 12-03-GF-BMM-01;
                                                                                            CR 18-36-GF-BMM-01
                                                                              USM Number: 10382-046
                                                                              Hank Branom
                                                                              Defendant’s Attorney

THE DEFENDANT:
 ☒ admitted guilt to violation of condition(s)                (as listed below)        of the term of supervision.
 ☐ was found in violation of condition(s)                                              after denial of guilt.

The defendant is adjudicated guilty of these violations:

      Violation Number                                     Nature of Violation                                      Violation Ended

 1 (Mandatory condition)                            Possession of controlled substance                                06/25/2019
 2 (Mandatory condition)                               Use of controlled substance                                    07/09/2019
   3 (Special condition)                                     Use of alcohol                                           07/09/2019
 5 (Mandatory condition)                                       New crime                                              07/24/2019
 6 (Mandatory condition)                               Use of controlled substance                                    07/25/2019

The defendant is sentenced as provided in pages 2 through*3 of this judgment. The sentence is imposed pursuant to the Sentencing
Reform Act of 1984.

* ☒     The Court did not adjudicate violation(s) No. 4 (mandatory condition) and defendant is discharged as to such violation(s)
        condition.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name,
residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
circumstances.

 Last Four Digits of Defendant’s Soc. Sec. 3274                                                     9/3/2020
                                                                                         Date of Imposition of Judgment



 Defendant’s Year of Birth: 1990
                                                                                                 Signature of Judge

 City and State of Defendant’s Residence:                                                            Brian Morris
 Box Elder, Montana                                                                        United States District Judge
                                                                                            Name and Title of Judge

                                                                                                      9/8/2020
                                                                                                         Date
                    Case 4:10-cr-00070-BMM Document 35 Filed 09/08/20 Page 2 of 3
 AO 245D (Rev. 11/19) Judgment in a Criminal Case                                                              Judgment -- Page 2 of 3

DEFENDANT:                THOMPSON DENSMORE ST. PIERRE
CASE NUMBER:              CR 10-70-GF-BMM; CR 11-57-GF-BMM; CR 12-03-GF-BMM; CR 18-36-GF-BMM

                                                     IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a total term of:

* 24 months, to run concurrent with any state court sentence, and concurrent with the sentences imposed Cause Nos. CR-10-70-GF-
BMM, CR-11-57-GF-BMM, CR-12-03-GF-BMM, and CR-18-36-GF-BMM, with no term of supervision to follow.

 ☐ The court makes the following recommendations to the Bureau of Prisons:


 ☒ The defendant is remanded to the custody of the United States Marshal.

 ☐ The defendant shall surrender to the United States Marshal for this district:

          ☐ at                                      ☐   a.m.          ☐   p.m.     on

          ☐ as notified by the United States Marshal.

 ☐ The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:

          ☐ before 2 p.m. on
          ☐ as notified by the United States Marshal.
          ☐ as notified by the Probation or Pretrial Services Office.


                                                           RETURN
I have executed this judgment as follows:


        Defendant delivered on                                   to


at                                     , with a certified copy of this judgment.




                                                                                        UNITED STATES MARSHAL

                                                                                                   By
                                                                                    DEPUTY UNITED STATES MARSHAL
                    Case 4:10-cr-00070-BMM Document 35 Filed 09/08/20 Page 3 of 3
 AO 245D (Rev. 11/19) Judgment in a Criminal Case                                                                Judgment -- Page 3 of 3

DEFENDANT:                THOMPSON DENSMORE ST. PIERRE
CASE NUMBER:              CR 10-70-GF-BMM; CR 11-57-GF-BMM; CR 12-03-GF-BMM; CR 18-36-GF-BMM

                                               SUPERVISED RELEASE
Upon release from imprisonment, the defendant shall be on supervised release for a term of: *NONE.


                                           MANDATORY CONDITIONS

 1.   You must not commit another federal, state or local crime.
 2.   You must not unlawfully possess a controlled substance.
 3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release
      from imprisonment and at least two periodic drug tests thereafter, as determined by the court.
           ☐ The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future
                 substance abuse. (check if applicable)
 4.   ☐    You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence
           of restitution. (check if applicable)
 5.   ☒    You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
 6.   ☐ You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et
           seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which
           you reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
 7.   ☐ You must participate in an approved program for domestic violence. (check if applicable)

          You must comply with the standard conditions that have been adopted by this court as well as with any additional
 conditions on the attached page.
